     Case 2:17-cv-00241-APG-NJK Document 44 Filed 06/10/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan Stanley
 7   ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-NC1

 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:17-cv-00241-APG-NJK
11   COMPANY, AS TRUSTEE FOR MORGAN
     STANLEY ABS CAPITAL I INC. TRUST
12                                                     ORDER RELEASING SECURITY BOND
     2007-NC1 MORTGAGE PASS-THROUGH
13   CERTIFICATES, SERIES 2007-NC1,
14                 PLAINTIFF,
15          VS.

16   SFR INVESTMENTS POOL 1, LLC;
     MONTENEGRO ESTATES LANDSCAPE
17   MAINTENANCE ASSOCIATION; AND
     NEVADA ASSOCIATION SERVICES, INC.,
18
19                 Defendants.
20
            Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan Stanley ABS
21
     Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-NC1
22
23   (“Deutsche Bank”), by and through its counsel of record, Robert A. Riether, Esq., of the law

24   firm of Wright, Finlay & Zak, LLP, opened this case by filing a complaint on January 27, 2017
25   (ECF No. 1). Deutsche Bank also filed a certificate of cash deposit of $500 pursuant to NRS
26
     18.130(1) on May 3, 2017 (ECF No. 20). This Court granted the Stipulation and Order to
27
     Dismiss All Claims on June 9th 2020 (ECF No. 42).
28
     Case 2:17-cv-00241-APG-NJK Document 44 Filed 06/10/20 Page 2 of 2



            IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with
 1
 2   the certificate of cash deposit, ECF No. 20, to:

 3                  WRIGHT, FINLAY & ZAK, LLP
                    7785 W. Sahara Ave., Suite 200
 4
                    Las Vegas, NV 89117
 5
     unless a party objects to this order by no later than 10 days.
 6
            Dated:this
            Dated   June  10, 2020.
                       ______ day of ______________, 2020.
 7
 8
 9                                                 _______________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
